Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

Priority of this Application
	
	The priority date of claim 1 is 03/25/2021.  The filing date of instant application is 03/25/2021, and there are five provisional applications with four different potential priority dates.  Earliest priority date supports claim 1 filed on 
Applicants should correction the priority data is required.



Status of claims

Claims 1-6, 8-13 and 23-33 are pending.
Claims 7 and 14-22 were cancelled.
New claims 25-33 were added. Not 23-33 as cited in the remarks. 
Claim 23 was present in original claims filed on 03.25/2021 It is not a new claim, 

No claim is allowed.



Amendments in claims filed on 11/22/2021
Claims were amended and according to Applicants new claims 23-33 were added.  Record shows that new claims 25-33 were added. Claim 23 was listed as withdrawn claim (see response filed on 06/23/2021 and 09/27/2021) and 24 was added as a new claim in response filed on 09/27/2021. Claim 23 was also present in original claims (Submissions of claims dated 3/25/2021 and 04/09/2021).
Therefore, claims 23 and 24 are not new claims.  New claims are 25-33. Correction is requested. 24 is a different claim than previously submitted claim 24.  Applicants have not provided support of the new an amended claims. 

No support for amended and new claims were provided

The MPEP § 2163.II.A.3. (b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.


Election of Invention
	Previously, Applicants elected group I, claims 1-6 and 8-13.  
Applicants elected “Ascorbate” as species. Elected composition is ‘‘an ascorbate in the range of 10 mg to 200,000 mg, N-acetylcysteine in the range of 2 mg to 30,000 mg, theaflavin in the range 5 mg to 3,000 mg, resveratrol in the range of 10 mg to 5,000 mg, cruciferous plant extracts in the range of 5 mg to 5,000 mg, curcumin in the range of 5 mg to 10,000 mg, quercetin in the range of 5 mg to 2,000 mg, naringenin in the range of 5 mg to
Election of Species

Previously, election of invention was considered non-responsive.   There was no election of species.  Applicants elected “Ascorbate” which is not in not a species. As in instant claim 2, the ascorbate was at least one or a combination of a L-ascorbic acid, magnesium ascorbate, calcium ascorbate, ascorbyl palmitate, ascorbyl phosphate, sodium ascorbyl phosphate and/or or another pharmaceutically acceptable form of ascorbate.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated 2020/0054579 by Madeo et al. The applied reference has a common Inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 3 is  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madeo et al. (US 2020/0054569). Following reasons apply: Madeo et al. discloses that according to another preferred embodiment of the invention the at least one antioxidant is selected from the group consisting of ascorbic acid, .alpha.-Tocopherol, tocotrienol, retinol, polyphenols and derivatives thereof. [0083].  The polyphenol is preferably selected from the group consisting of quercetin, myricetin, catechin, theaflavin, peonidin, cyanidin, glycitein, isoflavones, resveratrol, pterostilbene, curcumin, tannins, vanillin and chlorogenic acid, where respective antioxidant is applied in daily dosage ranging from 1 mg/day to 1000 mg/day, preferably 2 mg/day to 500 mg/day, more preferably 10 mg/day to 250 mg/day. [0084].
Madeo et al. discloses a method of enhancing mitochondrial respiratory activity in a subject or a mammal comprising administering spermidine or a spermidine comprising extract to said subject or mammal.  
Claims 16-18 of Madeo are drawn to antioxidants which includes Applicants claimed compounds.   Claim 11 of Madeo et al. is drawn to a method of enhancing mitochondrial respiratory activity in a subject or a mammal comprising administering spermidine or a spermidine comprising extract to said subject or mammal.  Claim 15 is drawn to a method according to claim 11, wherein at least one antioxidant is administered before, after or together with spermidine or the spermidine comprising extract. 
Claim 16 is drawn to the method according to claim 15, wherein the antioxidant is selected from the group consisting of ascorbic acid, .alpha.-Tocopherol, tocotrienol, retinol, polyphenols and derivatives thereof. 
Claim 17 is drawn to the  method according to claim 16, wherein the polyphenol is selected from the group consisting of quercetin, myricetin, catechin, theaflavin, peonidin, cyanidin, glycitein, isoflavones, resveratrol, pterostilbene, curcumin, tannins, vanillin and chlorogenic acid. 
Claim 18 of Madeo is drawn to the method according to claim 11, wherein spermidine is administered in an amount of 1 .mu.g/kg body weight per day to 500 mg/kg body weight per day, or 5 .mu.g/kg body weight per day to 200 mg/kg body weight per day, or 10 .mu.g/kg body weight per day to 100 mg/kg body weight per day. 
	Madeo et al discloses claimed ingredients in instant claim 3, which anticipates Applicants claimed invention.  The composition comprising the compounds of claims 3 are anticipated by Madeo et al., Therefore, compounds as in claim 3 are anticipated by the reference. 2013/0196934.  
	Composition of claim 3 is anticipated over Madeo et al because it discloses the compositions and claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8-13, 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Morariu (US 2006/0216251),  Addis et al. (US 2013/0196934) and Funda et al. (US 2011/0200721).These references teach which embraces Applicants claimed invention.  Se the entire documents.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Amended claim 1 is drawn to a pharmaceutical micronutrient composition, comprising (1) an ascorbate, (2) NAC, (3) theaflavin, (4) resveratrol, (5) broccoli extract, (6) curcumin, (7) quercetin, (8) naringenin, (9) polyphenol, (10) brazilin and (11) baicalien in various amounts.  

 In regards to claims 1-6 and 8-13, 23, 24, 26, 27, 29, 30,  32,  Addis et al. (US 2013/0196934) teaches antioxidants and that antioxidants are often reducing agents such as ascorbic acid or polyphenols, [0062].  
Antioxidants include but are not limited to vitamins such as vitamin C (ascorbic acid); flavonols such as quercetin; flavanones such as naringenin, theaflavin, resveratrol, curcumin and N-acetylcysteine). [0064].

1-Vitamin C (ascorbic acid); 
2-flavonols such as quercetin; 
3-flavanones such as naringenin, 
4-theaflavin, resveratrol, 
5-curcumin and N-acetylcysteine).
6-Polyphenols
7-Curcumin
In regards to instant claim 32 Addis teaches includes topical and oral administration of the composition Addis (US ‘934) teaches topical composition generally administer to the skin as composition or formulation. It teaches application directly to the skin of the used. [0080]. See other delivery to skin [008]. 
It would have been obvious to one skilled in the art the time the invention was filed to make a composition as claimed. There composition contains at least 7 compounds which included in instant claims.    
Specification does not contain a composition containing all the ingredients as in claim 1.  Specification contain 5 compounds named as MixD applied for the test.  

Ascertaining the differences between the prior art and the claims at issue. (MPEP §2141.012)
Addis does not explicitly teach addition of green tea ibn the composition.  
Morariu et al.  (US 2006/0216251) teaches green tea polyphenols, , quercetin, naringenin in the composition. [0052]. See table 1 [0071].where polyphenols as antioxidants were used. Morariu also teaches brazilin, green tea polyphenols and baicalein and
Morariu et al. teaches that antioxidants are known to be useful agents in compositions for treating skin.  The supplementation of rats with acetyl in addition to improving mitochondrial function and increasing general metabolic activity lowered the hepatocellular antioxidant status. [0007]. It teaches that additional ingredients included in the composition having antioxitative action.  
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Addis and make a composition containing ascorbic acid, quercetin, naringenin, resveratrol, Curcumin, N-acetylcysteine and polyphenols.  

Morariu teaches additional anti-inflammatory agents useful in combination can be added. The compound brazilin, quercetin, Baicalin and naringenin are taught by (Table II, pages 16-18).  {0108].
In regards to N-acetylcysteine it teaches that it is antioxidant and also has been indicated as protective against pulmonary oxygen toxicity.  [0079] 
The compound brazilin, quercetin, Baicalin and naringenin are taught by (Table II, pages 16-18).  {0108].
1-N-acetylcysteine 
2-Brazilin, 
3-Quercetin,
4-Green tea polyphenols
5-Baicalin and
6-Naringenin
Morariu teaches additional anti-inflammatory agents useful in combination can be added.
Morariu teaches R-Lipoid acid is mitochondrial antioxidant, [0018] and [0019]. [0021].
The addition of mitochondria; antioxidant R-Lipoid acid reduces or counters the oxidative effect of carnitine. [0039] and [0040].
	It would have been obvious to one skilled in the art at the time the invention was filed to make a composition taught by Addis and Morariu as instantly claimed. 

Morariu does not explicitly teaches broccoli in the composition. 

	Funda et al. (US 2011/0200721) teaches that plant extracts of cruciferous plants such as rocket, broccoli, cabbage, watercress, radish cabbage, bok choy, collards, brussels sprouts, kohlrabi, kale, mustard greens, turnip greens, and cauliflower are known having a good effect on various aspects of health. These vegetables contain phytochemicals that help to strengthen the immune system and thereby help the body to build resistance against viruses and diseases. Cruciferous vegetables are rich in the antioxidant vitamins C, E, and beta-carotene, and are a good source of dietary fibre. [0005].  The term "cruciferous plant extract" is defined as an extract made from a cruciferous plant. The extract can be obtained from any part of the plant, usually from the seeds or sprouts. [0007], (now amended to broccoli extract) which is also taught by Funda et al. 
In regards to specific broccoli extract as amended, claim 19 of Funda et al  is drawn to where cruciferous plants is broccoli extract. 
It would have been obvious to one skille din the ar tat the time the invention was filed to 

	In regards to claims 8, 9, 11, 12, 13, 25, 31, 33, are examined to the extent of composition and not fully their intended use.  

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Addis, Morariu and Funda et al to prepare a composition phytochemicals that help to strengthen the immune system and thereby help the body to build resistance against viruses and diseases. Cruciferous vegetables are rich in the antioxidant vitamins C, E, and beta-carotene, and are a good source of dietary fibre.
A person skilled in the art would make compositions as claimed by combining the compounds and considered obvious to because the references cited teach such combinations and provide motivation to combine.  The pharmaceutical micronutrient composition, in one embodiment, is used to treat the human and other species with Middle East respiratory syndrome-related coronavirus (MERS-CoV), and its variants that use the angiotensin converting enzyme 2 (ACE2) receptors on the surface of epithelial cells, endothelial cells and other cell types, for viral entry. The pharmaceutical micronutrient composition, in one embodiment, is mixture D, which is used in humans to treat, prevent, inhibit and stop inflammation caused by severe acute respiratory syndrome-related coronaviruses (SARS-CoV-1, SARS-CoV-2 and their variants), and Middle East respiratory syndrome-related coronavirus (MERS-CoV) and its variants.  [0020].

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to make a micronutrient composition ascorbate, NAC, theaflavin, resveratrol, broccoli extract, curcumin, quercetin, naringenin, polyphenol, brazilin and baicalien in various ratios.  

Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The data provided in the specification does not commensurate with the scope of the claims. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 25, 28-31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:
	In regards to derivative or derivatives search as in claim 6, drawn to the pharmaceutical micronutrient composition of claim 1, wherein the baicalein is from natural and synthetic source, theaflavin is from a plant source and/or chemical derivative, curcumin is from a plant source and/or chemical derivative, resveratrol is from a plant source and/or chemical derivative, quercetin is from a plant source and/or chemical derivative, cruciferous plant extract is from a plant source and/or chemical derivative, naringenin is from a plant source and/or chemical derivative, and N-acetylcysteine is from a plant source and/or chemical derivative.    The derivatives are not defined.  Chemical derivatives are not limited to certain compounds it allows any derivative.  Specification does not disclose the term derivative.  A derivative is a compound that can be imagined to arise or actually be synthesized from a parent compound by replacement of one atom with another atom or group of atoms.
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
In regard to claims 9-12, 25, 28-31, and 33. treatments pharmaceutical micronutrient composition is effective in treating the human and other species-with severe acute respiratory syndrome-related coronaviruses (SARS-CoV-1), SARS-CoV2 and their variants or mutants that use angiotensin converting enzyme 2 (ACE2) receptors on the surface of epithelial cells, endothelial cells and other cell types, for viral entry. Middle East respiratory syndrome-related coronavirus (MERS-CoV), and its variants or mutants that use the angiotensin converting enzyme 2 (ACE2) receptor on the surface of epithelial cells, endothelial cells and other cell types, for viral entry.
The written description requirement (WDR) requires an Applicant to demonstrate possession of each feature of a claimed invention. The Federal Circuit has described the function of the WDR as “[ensuring] that, as of the filing date, the inventor conveyed with reasonable clarity to those of skill in the art that he was in possession of the subject matter of the claims. Union Oil Co. of Calif. v. Atlantic Richfield Co., 208 F.3d 989 (Fed. Cir. 2000).

The Patent Office’s guidelines for examination of patent applications under the written description requirement are found in Section 2163 of the MPEP. This should be an Applicant’s primary resource for authority when articulating responses to WDR rejections.

An Applicant satisfies the WDR by describing all of the features of a claim in a manner that “reasonably conveys” to one of ordinary skill in the art that the Applicant possessed the claimed invention as a whole. (MPEP § 2163(I)). To do so, an Applicant may rely on words, structures, figures, diagrams, and formulae of the disclosure. (MPEP §§ 2163(I), 2163.02). A patent specification satisfies the WDR when it discloses a claimed invention in sufficient detail so that one skilled in the art can “reasonably conclude” that the inventor had possession of the claimed invention at the time of filing. (MPEP § 2163(I).

There is no one way to show possession of a claimed invention. (MPEP § 2163(I)). Rather, possession may be shown by any description of sufficient, relevant, identifying characteristics that would cause a person ordinarily skilled in the art to recognize that the inventor had possession. (MPEP § 2163(II)(A)(3)(a)).Claimed invention is not fully described in the specification as claimed 
Specification does not describe composition comprising all the claimed ingredients, they were not in the possession of such a composition.
Specification discloses Tables 1 and 2 where no amounts or dosage are described.  In Table 1, the combinations as mixtures and making the composition is not described.  

	It appears that Mix D may have one compound, not necessary the combination. (Abstract). Pharmaceutical micronutrient composition including mixture D in this study helps to mitigate, inhibit, prevent and stop diseases caused by viral infections. The Middle East respiratory syndrome-related coronavirus and severe acute respiratory syndrome-related coronavirus as well as their variants and mutants affecting mammals and causing infection are successfully treated using mixture D.  
Mixture D contains key micronutrients such as an ascorbate, N-acetylcysteine, theaflavins, resveratrol, cruciferous plant extracts, curcumin, quercetin, naringenin, and baicalin and a combination thereof. Additional micronutrients were tested with Mixture D and seemed to have beneficial effects was not described.
Specification describes 

    PNG
    media_image1.png
    230
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    659
    media_image2.png
    Greyscale

[073] Table 3. Effects of various classes of polyphenols in preventing RBD of SARS-CoV-2 binding and ACE2 receptor binding. Table not copied here.
[074] Table 4. Binding ability of selected plant extracts and their major components, to RBD of SARS-CoV-2 and to ACE2 receptor.

    PNG
    media_image3.png
    305
    681
    media_image3.png
    Greyscale

 [073] Table 3. Effects of various classes of polyphenols in preventing RBD of SARS-CoV-2 binding and ACE2 receptor binding.
[074] Table 4. Binding ability of selected plant extracts and their major components, to RBD of SARS-CoV-2 and to ACE2 receptor.
Claims are drawn to composition of the combination of compounds.  The results described in the specification shows data for individual micronutrients.

Claim 8 drawn to “derivatives”.  A derivative is a compound that can be imagined to arise or actually be synthesized from a parent compound by replacement of one atom with another atom or group of atoms.   Derivatives are used extensively in organic chemistry to assist in identifying compounds.
6. (Currently Amended) The pharmaceutical micronutrient composition of claim 1, wherein the baicalein is from natural and synthetic source, theaflavin is from a plant source and chemical derivative, curcumin is from a plant source and chemical derivative, resveratrol is from a plant source and chemical derivative, quercetin is from a plant source and chemical derivative, cruciferous plant extract is from a plant source and chemical derivative, naringenin is from a plant source and chemical derivative.
Specification does not describe the chemical derivatives as claimed.  

In regards to claim 23 drawn to use for treatment “as adjunct to other medicinal treatments.  “Other medicinal treatments” are not described in the specification.  It includes any medicinal treatments. 
An Applicant satisfies the Written description rejection by describing all of the features of a claim in a manner that “reasonably conveys” to one of ordinary skill in the art that the Applicant possessed the claimed invention as a whole. (MPEP § 2163(I)). To do so, an Applicant may rely on words, structures, figures, diagrams, and formulae of the disclosure. (MPEP §§ 2163(I), 2163.02). A patent specification satisfies the WDR when it discloses a claimed invention in sufficient detail so that one skilled in the art can “reasonably conclude” that the inventor had possession of the claimed invention at the time of filing. (MPEP § 2163(I).
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP (2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for Search, but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
The written description requirement (WDR) requires an Applicant to demonstrate possession of each feature of a claimed invention. The Federal Circuit has described the function of the WDR as “[ensuring] that, as of the filing date, the inventor conveyed with reasonable clarity to those of skill in the art that he was in possession of the subject matter of the claims. Union Oil Co. of Calif. v. Atlantic Richfield Co., 208 F.3d 989 (Fed. Cir. 2000).

Regardless whether a compositions claimed per se or a method is claimed that entails the use of the composition, the inventor cannot lay claim to that subject matter unless he/she can provide a description of the composition is sufficient to distinguish infringing compositions from non-infringing compositions, or infringing methods from non-infringing methods.  In cases where the specification provides only constructive examples in lieu of working examples, it must still describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

It is suggested to amend the claims to overcome the rejection.


Response to Remarks

Applicants response filed on 11/22/2021 is acknowledged.  In regards to amendments and new claims, Amendments in claims were entered.  During the interview Dr. Shen (SPE) talked about cruciferous plant extract. Examiner notes that pending claims were amended to delete cruciferous plant extract and broccoli extract was added.  However, new claim labelled as 26 contains “cruciferous plant extract: and all the claims from claim 27-33 depend on claim 26.  
Applicants arguments were found persuasive therefore, previous rejection is withdrawn. New office action is issued on the amended and new claims.  
Examiner respectfully disagrees with the comments as presented in remarks filed on 11/22/2021 after the interview.    Upon further consideration and search this office action addresses all the issues related to amended and new claims.   Examiner respectfully disagrees that there is plethora of evidence that micronutrient composition in several combination as well as individually effective for the treatments as claimed as argued.
Applicants argued that “Page 21 onwards there are plenty of description about mode of feeding for consumption and tube feeding can very well fall into one of those. We feel these are very clear in the art and each term may be described broadly in the specification and that should suffice for examination purposes.”   Applicants had not explain how the disclosure will guide to make and use the claimed invention.  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Since claims were amended and new claims were added. The arguments do not apply fully on the claims.  
Applicants do not specify which combination is treating what specific diseases as shown in specification which is claimed.   Nowhere any specific disease or example was discussed. All the arguments as presented are considered as not specific to any claimed treatments by wide variety of combinations.  However, since claims were amended and new claims were added therefore, arguments do not apply. 
Applicant’s arguments were fully considered but were not found persuasive.  Specification does not describe the invention as instantly claimed. 
Previously, in response to restriction requirement filed on 06/23/21, Applicants elected group I, claims 1-6 and 8-13 drawn to a pharmaceutical micronutrient composition, Claims 14-16 were in group II. There were only one groups II. Claims 14-16 were in group III, claims 14-23 were in group IV.  

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./SABIHA N QAZI/Primary Examiner, Art Unit 1628